Citation Nr: 1639149	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-32 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.  

2.  Entitlement to service connection for left ear hearing loss.   


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 





INTRODUCTION

The Veteran had active service from December 1983 to October 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claims.

Pseudofolliculitis Barbae

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was last afforded a VA examination in November 2010, almost six years ago.  The examiner noted that the Veteran's skin disorder caused itching and intermittent infections.  On examination, there were a few small raised papules.  It was found that his pseudofolliculitis barbae affected less than five percent of the exposed and total body areas.  

The Board find's the November 2010 VA examination inadequate to fully assess the Veteran's service-connected pseudofolliculitis barbae.  The Veteran's skin disorder is rated under to 38 C.F.R. § 4.118, Diagnostic Code 7813.  This code indicates the disability should be evaluated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  The Board observes that the November 2010 examination report fails to state whether the Veteran has disfigurement of the head, face or neck resulting from his pseudofolliculitis barbae, and also does not state whether the Veteran has any scars from his skin disorder.  Therefore, the examination report is inadequate.  Furthermore, in his November 2012 substantive appeal, the Veteran indicated that the manifestations of his skin disorder included disfigurement, inflammatory pustules, and abscesses.  Accordingly given the inadequacy of the November 2010 VA examination and the passage of time since the last examination, the Board finds that another VA examination is warranted to determine the current severity of his pseudofolliculitis barbae.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Left Ear Hearing Loss 

The Veteran asserts that his left ear hearing loss is the result of in-service noise exposure.  The Veteran's hearing loss claim was initially for bilateral hearing loss.  However, in a February 2016 rating decision, the RO determined the Veteran was entitled to service connection for right ear hearing loss due to military acoustic trauma.  

The RO attempted to schedule the Veteran for an audiological examination in May 2010.  The evidence of record indicated the Veteran was incarcerated at the Deerfield Correctional Center with a scheduled release date of May 2017.  A May 2010 email from the VA medical center to the RO indicated that a VA examination was not performed due to the Veteran's incarceration.  The VA medical center stated that the Deerfield Correctional Center declined to transport the Veteran outside of the facility for non-emergent issues and did not have the necessary equipment to conduct the audiological examination at the correctional facility.  

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or her the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 .  The VA Adjudication and Procedure Manual states that the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator must confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel, or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  If not possible, Veterans Service Representatives (VSR) must provide documentation of substantial efforts to schedule and conduct the examination, to include documentation that they have exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.  See M21-1MR, Part III.iv.3.A.9.d.

Here, the evidence of record does not show what efforts were made to schedule an examination, as the record only shows an email from the VA medical center to the RO stating that the Veteran could not be examined because the facility did not have the appropriate equipment and was not willing to transport the Veteran.  The email does not provide documentation as to whether the VSR exhausted all possible avenues for obtaining an examination and what efforts were made to schedule an examination with the appropriate prison officials.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Thereafter, the RO or AMC must attempt to schedule the Veteran for a VA examination to determine the nature and etiology of his left ear hearing loss.  The RO or AMC must ensure all necessary steps have been taken to schedule the Veteran for a VA examination, to include providing documentation of substantial efforts to schedule and conduct the examination, and that they have exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.  

If the examination is scheduled, all pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's left ear hearing loss originated during his active service or is otherwise etiologically related to his active service.

If the Veteran is unavailable for an examination due to incarceration, the RO or AMC should nonetheless obtain a medical opinion based on a review of the records concerning the nature and etiology of his left ear hearing loss.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

The RO or AMC must contact the Virginia Department of Corrections or other appropriate records repository, and request updated information concerning the Veteran's incarceration, to include his release date and current address.   

3.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected pseudofolliculitis barbae.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted

The Veteran need take no action until she is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




